DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
Claims 1-16, 18-20, 22 and 23 are pending, claims 2, 4, 9, 15, 16 and 18-20 having been withdrawn, claims 17 and 21 having been cancelled and claim 23 having been newly added.
Claims 1, 3, 5-8, 10-14, 22 and 23 will be examined on the merits.

Claim Objections
The objection to claim 12 is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a sterilization step” in line 2; however, claim 1 already recites “a sterilization time period” in amended claim 1.  It is unclear whether the “sterilization step” recited in claim 12 is referring to the “sterilization time period” recited in claim 1, or to a different sterilization.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (see Applicant’s Published Specification in U.S. Patent App. Pub. No. 2020/0360552 herein referred to as “Specification” as well as Applicant’s parent application in U.S. Patent App. Pub. No. 2017/0175069 herein referred to as “Parent Specification”) in view of U.S. Patent App. Pub. No. 2006/0008378 to Imai et al.
As to claim 1, Applicant’s Specification admits that “[a] conventional H2O2 cycle” and “[a]nother prior art decontamination cycle” (see Specification paragraphs [0044] and [0059]) comprises maintaining the level of H2O2 at a first level over a sterilization time period before the time period of the inactivate step and wherein the first level is less than a condensation or saturation level of H2O2 in the chamber (see Specification paragraphs [0049] and [0061]-[0062]) and inactivating the H2O2 by directing air from within the chamber into contact with a catalyst to reduce the level of H2O2 in the air within the chamber from the first level to a second level (see Specification paragraph [0063] and Fig. 1, which is clearly identified as PRIOR ART).  It is further noted that Applicant’s Parent Specification that the conventional H2O2 cycle in known to include “Accelerate the [H2O2 inactivate] process by using a catalyst such as silver” (see Parent Specification paragraph [0061]; see also Parent Specification paragraph [0066]).
Applicant’s Admitted Prior Art does not explicitly disclose, during the inactivate step, venting the air having contacted the catalyst to the atmosphere and directing ambient air from outside the chamber into the chamber during the time period of the inactivate step to further reduce the level of H2O2 in the air within the chamber.  Imai discloses that it is known in the art to remove H2O2 from a sterilization chamber after sterilization (i.e., during the inactivate step) by venting the air having contacted the catalyst to the atmosphere and directing ambient air from outside the chamber into the chamber during the time period of the inactivate step to further reduce the level of H2O2 in the air within the chamber (see Imai paragraphs [0028]-[0033], [0056]-[0058]).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)), and it would have been obvious to one of ordinary skill in the art at the time of filing to remove the H2O2 as disclosed by Imai and that in combination, would merely perform the same function as it does separately and the results would have been predictable (removing H2O2 from a sterilization chamber to a safe level using a catalyst).
As to claim 3, the combination of Applicant’s Admitted Prior Art and Imai discloses that the directing air from within the chamber, the venting the air and the directing ambient air from outside the chamber are simultaneously performed during the time period of the inactivate step, wherein the directing ambient air from outside the chamber is to replace the air vented to the atmosphere and wherein the catalyst is positioned outside the chamber (see Imai Fig. 1, ref.#25; paragraphs [0028]-[0033], [0056]-[0058]).
As to claim 5, the combination of Applicant’s Admitted Prior Art and Imai discloses that the directing air from within the chamber can include generating with a fan or pump, an airflow in contact with the catalyst (see Specification paragraph [0063]; Imai Fig. 1, ref.#20; paragraph [0029]).
As to claim 7, the combination of Applicant’s Admitted Prior Art and Imai discloses that the condensation or saturation level of H2O2 in the chamber is a level at which condensation of H2O2 occurs within the chamber, and wherein the level of H2O2 is less than the condensation or saturation level during the sterilization time period and the time period of the inactivate step (see Specification paragraphs [0049] and [0061] and Fig. 1).
As to claim 8, the combination of Applicant’s Admitted Prior Art and Imai discloses that the first level can be a combined humidity of both H2O2 and H2O in the chamber and wherein the first level is less than or equal to 90% (see Specification paragraphs [0049] and [0061] and Fig. 1).

Claims 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (see Applicant’s Published Specification in U.S. Patent App. Pub. No. 2020/0360552 herein referred to as “Specification” as well as Applicant’s parent application in U.S. Patent App. Pub. No. 2017/0175069 herein referred to as “Parent Specification”) in view of U.S. Patent App. Pub. No. 2006/0008378 to Imai et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0089461 to Hanada and U.S. Patent No. 6,228,324 to Hasegawa et al. (and as further evidenced by  U.S. Patent App. Pub. No. 2011/0076192 to Robitaille et al. and U.S. Patent App. Pub. No. 2014/0056765 to Henriot).
Applicant’s Admitted Prior Art and Imai are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 6, 13 and 14, the combination of Applicant’s Admitted Prior Art and Imai does not explicitly disclose heating, with the heating device, a temperature of the air within the chamber during the time period of the inactivate step from a first temperature to a second temperature greater than the first temperature and wherein the heating step is performed simultaneously during the time period of the inactivate step with the directing step and wherein the heating step reduces a duration of the time period of the inactivate step based on the heating step accelerating a chemical process in the catalyst of converting the H2O2 into water and oxygen.  Hanada discloses a similar sterilization method wherein after the sterilization process, during the venting process (read as the inactivate step), the temperature is heated, with a heating device, to a temperature higher than the sterilization process (read as from a first temperature of the sterilization temperature to a second temperature) (see Hanada paragraphs [0149], [0207]-[0210]).  Hasegawa discloses a similar sterilization method where the decomposition of the hydrogen peroxide can be accelerated by using the catalyst and elevating the temperature of the air after the sterilization step and during an inactivate step (see Hasegawa col. 11, line 65 – col. 12, line 13; see also Hasegawa claims 1 and 2 where the increase in temperature is performed after the sterilization step).  Furthermore, temperature is a well-known, results-effective variable in the catalytic decomposition of hydrogen peroxide (as evidenced by Robitaille paragraph [0095], Henriot paragraph [0066]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include increasing the temperature with the heating device during the inactivate step as disclosed by Hanada and Hasegawa in order to improve the decomposition of the hydrogen peroxide via the catalyst at higher temperatures and to ensure that all of the sterilizer is exhausted from the system (see Hasegawa col. 11, line 65 – col. 12, line 13; Hanada paragraphs [0207]-[0210]; and where temperature is a known, results-effective variable as evidenced by Robitaille paragraph [0095], Henriot paragraph [0066]).  It is noted that Applicant’s admitted prior art explicitly discloses that the catalyst converts the H2O2 into water and oxygen (see, e.g., Specification paragraph [0063]).  Regarding claim 13, since the combination of Applicant’s Admitted Prior Art, Imai, Hanada and Hasegawa (as evidenced by Robitaille and Henriot) discloses the altering of the temperature of air (via heating) within the chamber during the time period of the inactivate step to accelerate the catalytic decomposition process, it is inherent or reasonably expected that the time period of the inactivate step is reduced based on the altering of the temperature of air causing an acceleration of a chemical process in the catalyst of converting the H2O2 into water and oxygen. Regarding claim 14, use of a control device/interface to transmit control signals to operate the sterilization device is well-known in the art and does not provide patentable significance (see, e.g., , Imai paragraph [0020], [0024] and [0026], Hanada paragraph [0047], [0088]-[0089], [0121]-[0122]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use the control device to transmit signals to the heating device to perform the method above.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (see Applicant’s Published Specification in U.S. Patent App. Pub. No. 2020/0360552 herein referred to as “Specification” as well as Applicant’s parent application in U.S. Patent App. Pub. No. 2017/0175069 herein referred to as “Parent Specification”) in view of U.S. Patent App. Pub. No. 2006/0008378 to Imai et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0089461 to Hanada.
Applicant’s Admitted Prior Art and Imai are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, the combination of Applicant’s Admitted Prior Art and Imai further discloses that the directing air from within the chamber includes drawing, with a pump, air from within the chamber in contact with the catalyst such that the air is filtered by the catalyst and venting the air that contacted the catalyst through an exhaust to the atmosphere (see Imai Fig. 1, ref.#25 and 20; paragraphs [0028]-[0033], [0056]-[0058]). The combination of Applicant’s Admitted Prior Art and Imai does not explicitly disclose that the outlet is defined by the exterior surface of the container.  Use of a container to house the chamber as well as the decontamination system is known in the art and is merely considered as design choices.  Hanada discloses a sterilizing apparatus wherein the sterilizing chamber as well as the air flow system and catalyst is within a container and the exhaust is through the wall of the container (see Hanada Fig. 2, disclosing a container 100 comprising the chamber 219 and the decomposing unit 222 where the exhaust is out of the container).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Imai to use a container to house the system as is known in the art as disclosed by Hanada and the results would have been predictable (design choices well within the skill of the art and which do not affect the operation of the sterilization system). 
As to claim 11, both Imai and Hanada disclose that the catalyst is positioned outside the chamber and Hanada discloses that the catalyst can be within an exterior surface of the container (see Imai Fig. 1, where catalyst 25 is outside chamber 1; Hanada Fig. 2 where catalyst 222 is outside chamber 219 and within an exterior surface of the container 100).  It would have been obvious to one of ordinary skill in the art at the time of filing to position the catalyst outside the chamber as is known in the art as disclosed by Imai and Hanada and the results would have been predictable (design choices well within the skill of the art and which do not affect the operation of the sterilization system).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (see Applicant’s Published Specification in U.S. Patent App. Pub. No. 2020/0360552 herein referred to as “Specification” as well as Applicant’s parent application in U.S. Patent App. Pub. No. 2017/0175069 herein referred to as “Parent Specification”) in view of U.S. Patent App. Pub. No. 2006/0008378 to Imai et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0089461 to Hanada and U.S. Patent No. 6,228,324 to Hasegawa et al. (and as further evidenced by  U.S. Patent App. Pub. No. 2011/0076192 to Robitaille et al. and U.S. Patent App. Pub. No. 2014/0056765 to Henriot).
Applicant’s Admitted Prior Art and Imai are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 12, as discussed in the above rejection to claim 1, the combination of Applicant’s Admitted Prior Art and Imai discloses that the decontamination process includes a sterilization step prior to the inactivate step and wherein a temperature of the air within the chamber is maintained at a sterilization temperature during the sterilization step and wherein (see Specification Fig. 1 and paragraph [0052], [0062]).  The combination of Applicant’s Admitted Prior Art and Imai does not explicitly disclose altering the temperature of air within the chamber during the time period of the inactivate step from the sterilization temperature to a temperature other than the sterilization temperature.  Hasegawa discloses a similar sterilization method where the decomposition of the hydrogen peroxide can be accelerated by using the catalyst and elevating the temperature of the air after the sterilization step (see Hasegawa col. 11, line 65 – col. 12, line 13; see also Hasegawa claims 1 and 2 where the increase in temperature is performed after the sterilization step).  Furthermore, temperature is a well-known, results-effective variable in the catalytic decomposition of hydrogen peroxide (as evidenced by Robitaille paragraph [0095], Henriot paragraph [0066]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include increasing the temperature with the heating device during the inactivate step as disclosed by Hasegawa in order to improve the decomposition of the hydrogen peroxide via the catalyst at higher temperatures (see Hasegawa col. 11, line 65 – col. 12, line 13; and where temperature is a known, results-effective variable as evidenced by Robitaille paragraph [0095], Henriot paragraph [0066]).  It is noted that Applicant’s admitted prior art explicitly discloses that the catalyst converts the H2O2 into water and oxygen (see, e.g., Specification paragraph [0063]) and since the alteration of temperature is performed during the inactivate step, it would be simultaneously performed with the directing air from within the chamber, the venting the air and the directing ambient air from outside the chamber as discussed in the rejection to claim 1 above.
  
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (see Applicant’s Published Specification in U.S. Patent App. Pub. No. 2020/0360552 herein referred to as “Specification” as well as Applicant’s parent application in U.S. Patent App. Pub. No. 2017/0175069 herein referred to as “Parent Specification”) in view of U.S. Patent App. Pub. No. 2013/0089461 to Hanada and U.S. Patent No. 6,228,324 to Hasegawa et al. (and as further evidenced by  U.S. Patent App. Pub. No. 2011/0076192 to Robitaille et al. and U.S. Patent App. Pub. No. 2014/0056765 to Henriot).
As to claims 22 and 23, Applicant’s Specification admits that “[a] conventional H2O2 cycle” and “[a]nother prior art decontamination cycle” (see Specification paragraphs [0044] and [0059]) comprises inactivating the H2O2 by directing air from within the chamber into contact with a catalyst to reduce the level of H2O2 in the air within the chamber from the first level to a second level (see Specification paragraph [0063] and Fig. 1, which is clearly identified as PRIOR ART).  It is further noted that Applicant’s Parent Specification that the conventional H2O2 cycle in known to include “Accelerate the [H2O2 inactivate] process by using a catalyst such as silver” (see Parent Specification paragraph [0061]; see also Parent Specification paragraph [0066]).
Applicant’s Admitted Prior Art does not explicitly disclose that the method further comprises heating, with the heating device, a temperature of the air within the chamber during the time period of the inactivate step from a first temperature to a second temperature greater than the first temperature and wherein the heating step is performed simultaneously during the time period of the inactivate step with the directing step.  To the extent that it could be argued that Applicant’s Admitted Prior Art  does not explicitly disclose a heater, Hanada discloses a similar sterilization method wherein after the sterilization process, during the venting process (read as the inactivate step), the temperature is heated, with a heating device, to a temperature higher than the sterilization process (read as from a first temperature of the sterilization temperature to a second temperature) (see Hanada paragraphs [0149], [0207]-[0210]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include increasing the temperature with the heating device during the inactivate step as disclosed by Hanada in order to ensure that all of the sterilizer is vaporized by the heater and exhausted from the system (see Hanada paragraphs [0207]-[0210]).
Furthermore, Hasegawa discloses a similar sterilization method where the decomposition of the hydrogen peroxide can be accelerated by using the catalyst and elevating the temperature of the air after the sterilization step and during an inactivate step (see Hasegawa col. 11, line 65 – col. 12, line 13; see also Hasegawa claims 1 and 2 where the increase in temperature is performed after the sterilization step).  Furthermore, temperature is a well-known, results-effective variable in the catalytic decomposition of hydrogen peroxide (as evidenced by Robitaille paragraph [0095], Henriot paragraph [0066]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include increasing the temperature with the heating device during the inactivate step as disclosed by Hanada and Hasegawa in order to improve the decomposition of the hydrogen peroxide via the catalyst at higher temperatures and to ensure that all of the sterilizer is exhausted from the system (see Hasegawa col. 11, line 65 – col. 12, line 13; Hanada paragraphs [0207]-[0210]; and where temperature is a known, results-effective variable as evidenced by Robitaille paragraph [0095], Henriot paragraph [0066]).  It is noted that Applicant’s admitted prior art explicitly discloses that the catalyst converts the H2O2 into water and oxygen (see, e.g., Specification paragraph [0063]).  Regarding claim 23, since the combination of Applicant’s Admitted Prior Art, Hanada and Hasegawa (as evidenced by Robitaille and Henriot) discloses the altering of the temperature of air (via heating) within the chamber during the time period of the inactivate step to accelerate the catalytic decomposition process, it is inherent or reasonably expected that the time period of the inactivate step is reduced based on the altering of the temperature of air causing an acceleration of a chemical process in the catalyst of converting the H2O2 into water and oxygen. In addition, use of a control device/interface to transmit control signals to operate the sterilization device is well-known in the art and does not provide patentable significance (see, e.g., Hanada paragraph [0047], [0088]-[0089], [0121]-[0122]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use the control device to transmit signals to the heating device to perform the method above.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0008378 to Imai et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0089461 to Hanada.
As to claim 22, Imai discloses a method with an inactivate step of a time period of a decontamination process of contents within a chamber of a container, comprising: directing air from within the chamber into contact with a catalyst and venting the air having contacted that catalyst to reduce a level of hydrogen peroxide in the air within the chamber during the inactivate step (see Imai paragraphs [0028]-[0033], [0056]-[0058]).  Regarding the recitation “for reducing a duration of a time period of an inactivate step,” said recitation is understood to be the intended purpose of the method.  Imai discloses the recited steps and as such would inherently produce the same purpose/result of “for reducing a duration of a time period of an inactivate step.”
While Imai discloses a heater (see Imai paragraph [0022]), Imai does not explicitly disclose that the method further comprises heating, with the heating device, a temperature of the air within the chamber during the time period of the inactivate step from a first temperature to a second temperature greater than the first temperature and wherein the heating step is performed simultaneously during the time period of the inactivate step with the directing step.  Hanada discloses a similar sterilization method wherein after the sterilization process, during the venting process (read as the inactivate step), the temperature is heated, with a heating device, to a temperature higher than the sterilization process (read as from a first temperature of the sterilization temperature to a second temperature) (see Hanada paragraphs [0149], [0207]-[0210]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include increasing the temperature with the heating device during the inactivate step as disclosed by Hanada in order to ensure that all of the sterilizer is vaporized by the heater and exhausted from the system (see Hanada paragraphs [0207]-[0210]).
As to claim 23, use of a control device/interface to transmit control signals to operate the sterilization device is well-known in the art and does not provide patentable significance (see, e.g., , Imai paragraph [0020], [0024] and [0026], Hanada paragraph [0047], [0088]-[0089], [0121]-[0122]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use the control device to transmit signals to the heating device to perform the method above.  Regarding the recitation “wherein the heating step reduces a duration of the time period of the inactivate step based on the heating step accelerating a chemical process in the catalyst of converting the H2O2 into water (H2O) and oxygen (O2) such that the level of H2O2 is reduced by the catalyst at a greater rate at the second temperature relative to the first temperature, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Imai and Hanada discloses the heating step during the inactivate step as discussed in the above rejection to claim 22, it is inherent or reasonably expected that the same heating step would accelerate the catalytic process.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Applicant’s admitted prior art is now relied upon as discussed above with respect to the newly added amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714